Citation Nr: 1214035	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-28 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988 and March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for posttraumatic stress disorder (PTSD).  In July 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2007.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

A hearing was held before a Decision Review Officer at the RO in April 2007.  In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Philadelphia, which was chaired by the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the Veteran's claims file.

In October 2010, the Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated treatment records from the Pittsburgh VA Medical Center and provided the Veteran with a VA examination in November 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.



FINDING OF FACT

The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include PTSD, is the result of a disease or injury in active duty service, to include in-service stressful experiences.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in December 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the December 2006 letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him.  After he was provided adequate notice in December 2006, he was provided time to respond with additional argument and evidence and the claim was readjudicated and a statement of the case and supplemental statements of the case were provided in July 2007, July 2009, and July 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, and VA examination report are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The record indicates that the Veteran was afforded a VA examination in November 2010.  The results from this examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the November 2010 VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he has an acquired psychiatric disorder as a result of his military service.  Specifically, he claims that he was exposed to ethnic conflicts, unexploded ordnances, and a car explosion while serving in Kosovo.  See BVA hearing transcript, March 2010.  Additionally, he claims that he has experienced psychiatric symptoms since service.  See VA examination report, November 2010.  Thus, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires verification of a claimed stressor.

As pertinent to the current case, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).

The medical evidence reflects various psychiatric diagnoses, including adjustment disorder, PTSD, alcohol dependence, and an alcohol-induced mood disorder.  See VA treatment record, November 2004; private psychological evaluation, May 2010; VA examination report, November 2010.  As such, the first element of Hickson is met for the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran asserts that, while on active duty in Kosovo, he was exposed to several stressful experiences, including witnessing episodes of ethnic conflict, encountering unexploded ordnances, and helping to rescue civilians from a vehicle fire.  He contends that these stressors related to a fear of hostile military or terrorist activity.  His DD-214 shows service in Kosovo and Kosovo Campaign and NATO Medals.  His assertions of exposure to ethnic conflict are consistent with such service.  Thus, under the new PTSD regulations, referenced above, at least some of the Veteran's reported stressors may arguably be conceded and the second element of Hickson is met.

Although in-service stressful exposure and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's reported stressors and his current psychiatric disorder(s).  See Hickson, supra.

As noted above, the Veteran underwent a VA psychiatric examination in November 2010.  The examiner noted the Veteran's reports of peacekeeping patrols with the risk of encountering unexploded ordnances and helping to rescue civilians from a vehicle fire without injuries.  He concluded that the Veteran's reported stressors were not sufficient to support a diagnosis of PTSD, as he did not meet any of the criteria for the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition 1994 (DSM-IV) definition of PTSD.  See 38 C.F.R. §§ 4.125, 4.130.  Specifically, psychometric testing showed significant over reporting and possible symptom fabrication.  Additionally, his reported stressors did not rise to the level of a Criterion A traumatic stressor required for a diagnosis of PTSD, nor did his described symptoms meet the criteria for a diagnosis of PTSD according to the DSM-IV.  Although the examiner concluded that the Veteran did not meet the DSM-IV definition of PTSD, he did diagnose him with alcohol dependence and alcohol-induced mood disorder.  However, the examiner concluded that the Veteran's diagnoses were not related to his military service, including the reported stressful experiences.  Rather, he determined that the Veteran's current mild depressive symptoms were the direct result of his alcohol abuse and dependence.  In the absence of the alcohol abuse, which was unrelated to service, he did not believe that any of the Veteran's psychiatric symptoms would remain.  As such, the examiner could not find a medical nexus between his military service and his current psychiatric disorder.

The examiner also addressed the only medical evidence of record to support a nexus between the Veteran's current psychiatric symptoms and his military service, a May 2010 private psychological evaluation.  He indicated that the May 2010 evaluation was problematic for several reasons.  Namely, he indicated that the evaluation was based on inaccurate information and was incomplete as a psychological evaluation.  Specifically, the Veteran's reports to the private psychologist of in-service stressful experiences are exaggerated from his reports to the VA examiner and to VA at other times.  Additionally, the Veteran denied any prior psychiatric treatment in the May 2010 evaluation.  However, VA treatment records show a history of VA psychiatric treatment, including medication.  Most importantly, the VA examiner indicated that the private psychologist failed to obtain or document a full symptom assessment, background history, or functional history.  Accordingly, the VA examiner concluded that the private psychological evaluation did not meet any professional criteria for a full psychological evaluation.

The Board's review of the May 2010 private evaluation is consistent with the VA examiner's conclusion.  The private psychologist's diagnosis of PTSD seems to be based on the Veteran's false report of a prior diagnosis of PTSD from his primary care physician and military personnel.  There is no evidence of such a diagnosis in the medical evidence from service or after discharge.  Additionally, the private psychologist's conclusions seem inconsistent with the symptoms reported in the same evaluation.  Notably, she concludes that the Veteran's symptoms have caused significant occupational and social impairment.  However, the only information she provides to support this is the Veteran's reports of occasional conflict with family and avoidance of social situations.  This does not seem to rise to level of significant impairment and does not indicate any occupational impairment.  In light of the many deficiencies and inaccuracies in the May 2010 private psychological evaluation, the Board finds it to be less probative than the November 2010 VA examination report.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As such, service connection cannot be granted based on the May 2010 private psychological evaluation.

In addition to the VA examination and private psychological evaluation, the medical evidence includes VA treatment records reflecting the Veteran's psychiatric treatment and a diagnosis of adjustment disorder.  However, none of these treatment records links his psychiatric disorder to his military service.

The only remaining evidence which purports to link the Veteran's current psychiatric disorder(s) to his military service consists of the testimony and statements of the Veteran and his representative.  However, laypersons, such as the Veteran and his representative, are not competent to determine the etiology of a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011).  Without medical training, the Veteran is simply not competent to opine on the etiology of his currently diagnosed psychiatric disorder(s).  In this case, there is simply no competent and probative medical evidence to link the Veteran's psychiatric disorder(s) to his military service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  While the Board notes the Veteran's contentions of continuous psychiatric symptoms since service, the November 2010 VA examiner considered these contentions and still found that the Veteran's psychiatric disorder was not related to his military service.  As such, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service and any of his currently diagnosed psychiatric disorders.  Although the Board notes the Veteran's current disability and in-service stressful experiences, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


